DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13, appears to be a combination of two separate claims – claim 13 and claim 14 of related application 16/141,129.  The claims contains typographical errors.  Correction is required.

Claims 14, 17, and 18 are dependent from themselves and it is not clear if these claims are meant to be independent claims or dependent from another claim.  The metes and bounds of the claim could not be determined.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8. Claims 1-13, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable
over Hammons et al. US Patent Application Publication 2004/0127875 in view of Zhou
et al. CN 106048888 (English Translation)

As to claims 1, 3, 4, 10, 13, 15, 16, and 19 Hammons teaches a topsheet 1 for use with an
absorbent article 20, the topsheet 1 comprising a first layer 26 and a second layer 27
(paragraph 0016), the second layer being in a face to face relationship with the first
layer (paragraph 0029); wherein the first layer 26 is a sounbond nonwoven (paragraphs
0045, 0047).

Hammons does not teach the first layer comprises at least 15% by weight of natural
fibers by total weight of the first layer. Zhou teaches a body facing sheet that is a
spunlaced composite nonwoven (page 5, lines 17-18; claims 14, 22, and 23) for an
absorbent article having two layers where the first layer comprises natural fibers in an amount of not less than 80% and the second layer comprises synthetic fibers for the
benefit of providing a soft surface layer for user comfort and environmental advantages
combined with the synthetic substrate layer for added strength (page 3, paragraph 3
under Background Art; page 4, Summary of invention). It would have been obvious to
one having ordinary skill in the art at the time the invention was originally filed to modify
the first layer of Hammons with natural fibers for the benefits taught in Zhou.

wherein the first layer 26 comprises a plurality of protrusions 10 and a plurality of
apertures 8; wherein the plurality of apertures 8 are located between the plurality of
protrusions 10 (Figure 2); wherein the plurality of protrusions 10 imparts a three-
dimensional shape to the first layer (Figure 2); wherein the first layer 26 and the second
layer 27 are in contact with each other between the plurality of the protrusions (Figure
2); wherein the second layer 27 has a plurality of apertures 8 at least partially aligned
with the apertures of the first layer - Hammons teaches the apertures extend through
the first region 2 (aperture region) of facing layer 1 (paragraph 0018); wherein the first
layer 26 at least partially penetrates the second layer of the topsheet at the apertures.
Hammons/Zhou teaches the first layer is a cross-lapped spunlace nonwoven layer
(Zhou page 5, lines 17-18, Figure 8). Additionally, Hammons teaches various patterns
of apertures and deformations are within the scope of the invention (Hammons
paragraph 0026), thus a cross-lapped pattern would be an obvious design choice.

The method of attachment is directed to a process of making the article and while
Hammons/Zhou does not teach using an adhesive, Hammons/Zhou does teach the
layers are intermeshed. Hammons/Zhou teaches the first layer is attached to the
second layer in bonding areas by embossing (Zhou claim 20). Because
Hammons/Zhou teaches the intermeshed layers, it is functionally equivalent to the
present invention. “Even though product-by-process claims are limited by and defined
by the process, determination of patentability is based on the product itself. The
patentability of a product does not depend on its method of production. If the product in
the product-by-process claim is the same as or obvious from a product of the prior art,
the claim is unpatentable even though the prior product was made by a different
process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
(citations omitted). MPEP 2113.

The second layer comprises a plurality of protrusions, wherein the
plurality of protrusions imparts a three-dimensional shape to the second layer, and
wherein the plurality of protrusions of the first layer are at least partially aligned with the
plurality of protrusions of the second layer (Hammons Figure 2; Zhou Figures 5 and 6).


Hammons/Zhou does not teach the claimed CD strength, Run Off values, Abrasion Integrity or delamination force between the first layer and the second layer. However
Hammons/Zhou teaches the claimed materials and method of processing as in the
present invention. The invention of Hammons/Zhou provides a topsheet having
apertures therethough for receiving body fluids (Hammons paragraphs 0023 and 0047
0029) while provide a soft, comfortable natural fiber surface layer combined with a
synthetic carrier layer for added strength as discussed with respect to Zhou above. It
would have been obvious to one having ordinary skill in the art at the time the invention
was originally filed to provide the claimed values since the articles have similar
materials and processing and are used in the same environment to solve the same
problems.

As to claim 2, Hammons/Zhou does not teach the natural fibers of the first layer comprise fibers being shorter than 10mm.  However, it is old and well known in the art that cellulose fibers, particularly cotton is a short staple fiber.  

As to claim 5, Hammons/Zhou teaches the first layer comprises heat fusible fibers
(Hammons paragraphs 0044-0048; Zhou page 5, lines 14-16, claims 6 and 12).

As to claim 6, Hammons/Zhou teach the first layer is a nonwoven layer comprising a
carrier web and of a web comprising natural fibers, with part of the web comprising the
natural fibers entering the carrier web where Zhou teaches needle-punching and
hydroentangling processes (Zhou claims 5, 6, 10-12; page 4, paragraphs 5 under
Summary).

As to claim 7, Hammons/Zhou teaches the carrier web comprises spunbond nonwoven or a carded nonwoven (Hammons paragraph 0047; Zhou claim 14).

As to claim 8, Hammons/Zhou teaches the natural fibers are cotton fibers, bamboo
fibers, or a mixture thereof (Zhou page 5, lines 1-2, claims 8).

As to claim 9, the plurality of apertures 8 are uniformly distributed along a first surface of
the first layer (Hammons Figure 1).

As to claim 11, Hammons/Zhou teaches the second layer comprises synthetic fibers, natural fibers or combinations thereof, and wherein the synthetic fibers are single
component fibers (Zhou claim 12), multi-component fibers, or combinations thereof
where Hammons teaches the precursor nonwoven can comprise the claimed fibers
(Hammons paragraphs 0044-0046).

As to claim 12, the second layer is flat outside of the apertures where Zhou shows the garment-facing side of the second layer is flat (Figure 5).

As to claim 16, Hammons/Zhou teach an absorbent article 20 comprising: a longitudinal
centerline L; a transversal centerline T perpendicular to the longitudinal centerline
(Hammons Figure 1); the topsheet 1 of claim 1; a backsheet 22; and an absorbent core
24 positioned at least partially intermediate the backsheet 22 and the topsheet 1
(Hammons Figure 2);
Wherein the first layer is facing towards the wearer during use of the absorbing article, and the wherein the second layer is facing towards the absorbent core during use of the absorbent article (Figure 2; paragraph 0029). 

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/1412129 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other the subject matter of the present application substantially overlaps the subject matter of the copending application.

	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781